Case 18-08359    Doc 87    Filed 10/16/19 Entered 10/16/19 19:03:49    Desc Main
                            Document     Page 1 of 13




                                      In the
      United States Bankruptcy Court
                       For the Northern District of Illinois


                                          CASE NO. 18-08359
    IN RE:                                EASTERN DIVISION
                                          CHAPTER 13
    DIONNA D. RICE,
                                          HON. JACK B. SCHMETTERER
             DEBTOR.
                                          HEARING DATE: NOV. 6, 2018
                                          HEARING TIME: 10:30 A.M.




              C ITY OF C HICAGO ’S
        A MENDED R ESPONSE TO DEBTOR ’S
            M OTION FOR SANCTIONS


    Mark Flessner
    Corporation Counsel

    Charles A. King
    Assistant Corporation Counsel
    CITY OF CHICAGO, DEPARTMENT OF LAW
    121 N LaSalle St., Ste. 400
    Chicago, IL 60602
    Tel: (312) 742-0019
    Email: chuck.king@cityofchicago.org
Case 18-08359    Doc 87   Filed 10/16/19 Entered 10/16/19 19:03:49       Desc Main
                           Document     Page 2 of 13




                            I NTRODUCTION

       Debtor Dionna D. Rice seeks sanctions from the City of Chicago
    (“City”) based on an alleged willful violation of the automatic stay, i.e.,
    the City’s failure to release her impounded car after she filed her
    Chapter 13 case. However, the City did not violate the stay because
    the Debtor herself proposed a plan which provided that the City could
    retain the car, and the City merely acted consistently with the Debtor’s
    proposed, and then confirmed, plan.
       And even if the City’s retention of the Debtor’s car did constitute a
    violation of the stay, it was not a willful violation entitling the Debtor
    to damages, because of both the contents of the Debtor’s plan and the
    legal authority supporting the City’s position at the time that the rele-
    vant events took place. Accordingly, the Debtor’s Motion for Sanctions
    (“Motion”) should be denied.

                                   F ACTS

       The Debtor’s car was impounded on February 4, 2018. At that time
    the Debtor had incurred 49 Chicago Municipal Code violations result-
    ing in unpaid fines, penalties and fees of over $13,000.00. See Claim 2-
    2. On March 22, 2018, after her car had been in the pound for almost
    seven weeks, the Debtor filed her petition commencing this case.
       At the same time as her petition, the Debtor filed a proposed plan
    (Docket 2). The plan provided in Section 3.2 that the City was a se-
    cured creditor and proposed to pay the City’s claim in installments
    over the plan term. The plan was subsequently amended to change the




                                        1
Case 18-08359    Doc 87   Filed 10/16/19 Entered 10/16/19 19:03:49        Desc Main
                           Document     Page 3 of 13




    dollar amount to match the City’s filed claim, see Docket 20, but the
    City’s claim was listed as a secured claim under Section 3.2 from the
    time of filing of the case through confirmation of the amended plan.
       Section 3.2 of the Debtor’s original and confirmed plans includes
    the following provision:
          The holder of any claim listed below as having value in
          the column headed Amount of secured claim will retain
          the lien on the property interest of the debtor(s) or the es-
          tate(s) until the earlier of:

          (a)    payment of the underlying debt under nonbank-
                 ruptcy law, or

          (b)    discharge of the underlying debt under 11 U.S.C. §
                 1328, at which time the lien will terminate and be
                 released by the creditor.
    The City’s claim did have a value listed in the referenced column, so
    that provision applied to the City’s claim.
       At the time these events took place, the Court of Appeals had not
    issued its ruling in In re Fulton, 926 F.3d 916 (7th Cir. 2019), petition
    for cert. filed (U.S. Sept. 18, 2019) (No. 19-357), and would not for more
    than a year. There had not even been any suggestion at that point
    that the City could retain a possessory lien on a car without maintain-
    ing possession of the car. Thus, the Debtor’s proposed plan, based on
    the language quoted above, provided for the City to retain its lien,
    which at that time could only have been interpreted to mean its pos-
    sessory lien, i.e., possession of the car. The City’s policy, nevertheless,
    was to release vehicles upon confirmation of a plan that paid the City’s
    secured claim in full in regular monthly payments.
       On June 6, 2018, the Court confirmed the Debtor’s amended plan




                                        2
Case 18-08359    Doc 87   Filed 10/16/19 Entered 10/16/19 19:03:49      Desc Main
                           Document     Page 4 of 13




    (Docket 25), which still provided for the City to retain its possessory
    lien. Counsel for the Debtor, aware of the City’s policy, requested re-
    lease of the car. However, Debtor’s counsel had not consulted with the
    City prior to confirmation of the plan, and the plan that was confirmed
    did not meet the City’s requirements. The plan contained a fee jump-
    ing provision: a special term providing that payments to the City
    would not commence until February of 2020 (see Docket 20, § 8.1),
    which meant that until then the great majority of the money paid into
    the case by the Debtor would go to her attorneys, towards their priority
    claim for fees—the fees “jump over” the claim of a secured creditor,
    who would otherwise be entitled to payments from the beginning of the
    case. In effect, such a provision transfers the risk of a failed case from
    the attorneys (who have the best perspective to know whether a case is
    viable) to the secured creditor.
        The City would not agree to release of a vehicle if the plan con-
    tained a fee jumping provision, which has been held improper by many
    courts, including by three judges in this district.1 The City indicated
    that if the plan was modified to remove the fee-jumping term, the City
    would release the car. Debtor’s attorneys, putting their own interests
    ahead of their client’s, refused, and instead filed the Debtor’s Motion
    on July 30, 2018. Subsequently, upon determining that it was in fact
    receiving the payments set in the plan, the City did release the Debt-
    or’s car. The release was processed on August 30, 2018, and the Debt-
    or was offered the return of her car.

    1See In re Williams, 583 B.R. 453 (Bankr. N.D. Ill. 2018) (Hunt, J.); In
    re Miceli, 587 B.R. 492 (Bankr. N.D. Ill. 2018) (Lynch, J.); and In re
    Shelton, 592 B.R. 193 (Bankr. N.D. Ill. 2018) (Barnes, J.).




                                        3
Case 18-08359    Doc 87   Filed 10/16/19 Entered 10/16/19 19:03:49     Desc Main
                           Document     Page 5 of 13




                               A RGUMENT

 1. The Debtor is bound by her plan.

       Section 1327(a) of the Bankruptcy Code provides that “[t]he provi-
    sions of a confirmed plan bind the debtor[.]” 11 U.S.C. § 1327(a). So at
    least from confirmation on, the Debtor was bound by her own plan
    which (a) acknowledges the secured status of the City’s claim, and (b)
    provides that the City retains its possessory lien. She cannot claim
    that the City’s retention of the car was improper at that point.
       Prior to confirmation, the Debtor’s own actions created an ambigui-
    ty which should not be the basis for punishment of the City. When the
    case was filed, the Debtor’s counsel faxed a notice that included what
    appears to be a boilerplate request for release of a car—it refers to “a
    Motion for Sanctions against your company,” so it was clearly not di-
    rected specifically to the City. See Debtor’s Motion, Exhibit A. At the
    same time, the Debtor had filed a proposed plan that provided that the
    City would retain its possessory lien. At no time prior to confirmation
    of the plan did the City hear from Debtor’s counsel regarding either the
    plan or release of the car—it’s clear that Debtor’s counsel understood
    that the City would retain the car pending confirmation of the plan.
    And as noted, the confirmed plan retained the provision preserving the
    City’s possessory lien.
       So the City, which acted at all times in conformity with the Debtor’s
    proposed and confirmed plan, cannot be found to have engaged in con-




                                        4
Case 18-08359    Doc 87    Filed 10/16/19 Entered 10/16/19 19:03:49     Desc Main
                            Document     Page 6 of 13




    duct meriting sanctions. The Debtor’s filings said that the City could
    keep possession of the car. The Debtor cannot now say that by doing
    so, the City violated the stay.

 2. The City did not willfully violate the automatic stay.

        Even if the City’s retention of the car under the circumstance of this
    case could be found to violate the stay, any such violation cannot be
    considered willful.
        The plain text of the Bankruptcy Code provides that the court shall
    award damages to an individual “injured by any willful violation of the
    stay[.]” 11 U.S.C. § 362(k) (emphasis added). The word “willful” modi-
    fies violation, and therefore it cannot mean merely a deliberate or in-
    tentional act that leads to a violation. See Internal Revenue Serv. v.
    Murphy, 892 F.3d 29, 46 (1st Cir. 2018) (Lynch, J. dissenting) (citing
    Kawaauhau v. Geiger, 523 U.S. 57, 57-58 (1998).2 A willful violation
    simply cannot mean strict liability for violating the stay.
        The word “willful” is a “word the law typically does not associate
    with strict liability,” and is usually “dependent on the context in which
    it appears.” Taggar v. Lorenzent, 139 S. Ct. 1795, 1804 (2019). In the
    civil liability context, the Supreme Court has consistently held that


    2  The Supreme Court’s analysis of § 523(a)(6) maps perfectly onto
    § 362(k). The Court has held: “The section’s word ‘willful’ modifies the
    word ‘injury,’ indicating that nondischargeability takes a deliberate or
    intentional injury, not merely . . . a deliberate or intentional act that
    leads to injury. Had Congress meant to exempt debts resulting from
    unintentionally inflicted injuries, it might have described instead ‘will-
    ful acts that cause injury’ or selected an additional word or words, i.e.,
    ‘reckless’ or ‘negligent,’ to modify ‘injury.’” Kawaauhau, 523 U.S. at 57–
    58.



                                        5
Case 18-08359    Doc 87    Filed 10/16/19 Entered 10/16/19 19:03:49       Desc Main
                            Document     Page 7 of 13




    “willful” means both the knowing (or intentional) violation of the law,
    or a careless (or reckless) disregard for whether the act violates the
    law. See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007). Willful
    acts, however, do not include those taken with an objectively reasona-
    ble basis for believing the act does not violate the law. Certainly, indi-
    viduals with an objectively reasonable basis to believe they are not vio-
    lating the law are not knowingly violating that law, nor are they acting
    with careless or reckless disregard.
       But § 362(k) fits within an even more specific context in the broad
    category of civil liability. The automatic stay under § 362 is a statutori-
    ly imposed injunction prohibiting a number of acts. See Aiello v.
    Providian Fin. Corp., 239 F.3d 876, 878 (7th Cir. 2001); Cox v. Zale
    Delaware, Inc., 239 F.3d 910, 912 (7th Cir. 2001). The “regime under §
    362 tracks that for other proceedings in the nature of contempt of
    court” for violating an injunction. Randolph, 368 F.3d at 731. There-
    fore, the meaning of willful must be read in the more specific context of
    civil liability for contempt. The Supreme Court recently held that “civil
    contempt should not be resorted to where there is a fair ground of
    doubt as to the wrongfulness of the defendant’s conduct. This standard
    reflects the fact that civil contempt is a severe remedy, and that prin-
    ciples of basic fairness require that those enjoined receive explicit notice
    of what conduct is outlawed before being held in civil contempt[.]” Tag-
    gart, 139 S. Ct. at 1801-02 (internal citations and quotations omitted)
    (emphasis added). Therefore, the word willful in the context in which
    Congress used it in § 362(k) cannot be akin to the strict liability that
    the Debtor would like to impose.




                                         6
Case 18-08359    Doc 87    Filed 10/16/19 Entered 10/16/19 19:03:49       Desc Main
                            Document     Page 8 of 13




       Additionally, the Seventh Circuit has never held that strict liability
    applies in the § 362(k) context. The court of appeals has held that “[a]
    ‘willful violation’ does not require a specific intent to violate the auto-
    matic stay.” In re Price, 42 F.3d 1068, 1071 (7th Cir. 1994). But as
    stated above, the word “willful” in the civil liability context, does not
    require intent to violate the law, but only requires a careless or reck-
    less disregard. See Safeco Ins. Co. of Am., 551 U.S. at 57. Price, there-
    fore, just applies the standard definition of the term. The court of ap-
    peals made that clear when it held that the government willfully vio-
    lated stay when it “declined to intervene,” “despite the several pleas to
    halt further collection actions[.]” In re Price, 42 F.3d at 1071. The gov-
    ernment clearly showed a reckless disregard for the stay. It acted will-
    fully.
       Citing Price, the circuit court applied the same standard (albeit
    phrased a bit differently) in In re Radcliffe, 563 F.3d 627, 631 (7th Cir.
    2009), stating that a willful violation occurs when “the creditor takes
    questionable action despite the awareness of a pending bankruptcy
    proceeding.” This, again, merely applies the normal meaning of “will-
    ful” in the civil liability context: acting with careless or reckless disre-
    gard for the law, i.e., questionably. The circuit court could not have
    meant “questionable action” to mean any action that may or may not
    violate the stay. Questionable is akin to carelessness, which is the cor-
    rect standard to apply in this context.
       There certainly are lower courts that have held that any intentional
    act done with the mere knowledge of the bankruptcy is willful, no mat-
    ter how objectively reasonable the belief was that the stay did not ap-




                                         7
Case 18-08359    Doc 87    Filed 10/16/19 Entered 10/16/19 19:03:49       Desc Main
                            Document     Page 9 of 13




    ply. But that same standard was recently rejected by the Supreme
    Court in Taggart in the context of a discharge injunction violation un-
    der § 542. 139 S. Ct. 1795. Prior to that decision, the vast majority of,
    if not all, courts applied the same standard to discharge injunction vio-
    lations as they did to stay violations. This case law so holding is exten-
    sive, including in this court. See In re Leber, 134 B.R. 911, 917 (Bankr.
    N.D. Ill. 1991) (The standard for a stay violation and discharge viola-
    tion are the same); Behrens v. Woodhaven Ass'n, 87 B.R. 971, 976
    (Bankr. N.D. Ill. 1988) (same). Additionally, Congress has linked the
    two to the same “willful violation” standard with respect to the IRS
    under 26 U.S.C. § 7433(e)(1) (“If…the [IRS] willfully violates any pro-
    vision of section 362…or 524…such taxpayer may petition the bank-
    ruptcy court to recover damages against the United States.”). This
    shows Congress also understood them to be applied the same way.
       The strict liability standard, not yet expressly adopted by this Cir-
    cuit, has not been accepted by panels in the First, Third, Fifth, and
    Sixth Circuits either. These courts have “held that mere knowledge of
    a stay was insufficient to show a ‘willful violation.’” Murphy, 892 F.3d
    at 48 n. 13 (Lynch, J. dissenting); see also, Vahlsing v. Commercial Un-
    ion Ins. Co., 928 F.2d 486, 490 (1st Cir. 1991) (“Violation of the stay, in
    other words, is not a strict liability tort.”). The First Circuit held in In
    re Nelson, 994 F.2d 42, 45 (1st Cir. 1993), that it was “reasonable for
    [the creditor] to believe that the property was not part of the bank-
    ruptcy estate” and that this was “so obvious that [the creditor’s] ac-
    tions could not have been willful that [the court found the] appeal friv-
    olous.” Id. In Matter of Sherk, 918 F.2d 1170, 1178 (5th Cir. 1990), ab-




                                         8
Case 18-08359    Doc 87    Filed 10/16/19 Entered 10/16/19 19:03:49       Desc Main
                            Document     Page 10 of 13




    rogated on other grounds by Taylor v. Freeland & Kronz, 503 U.S. 638
    (1992), the Fifth Circuit held that a creditor did not act willfully under
    § 362(k) when she pursued a solid legal argument that certain property
    was not property of the estate, but ultimately lost. Id. It reversed the
    award of sanctions. Id. The Sixth Circuit in In re Merchant, 958 F.2d
    738, 742 (6th Cir. 1992) held that a university violated the stay by not
    releasing transcripts, but also held that the violation was not willful
    because university confused exceptions to the discharge under § 523
    with exceptions to the stay. Id. Additionally, the Third Circuit has held
    that subjective “good faith” that a stay does not apply will not save a
    creditor, but that following “persuasive legal authority” will. In re
    Univ. Med. Ctr., 973 F.2d 1065, 1088 (3d Cir. 1992). In the end, while
    none of these circuit courts have used the Supreme Court’s words from
    Taggart of “objectively reasonable basis,” in effect, that is the test that
    they have applied to circumstances like the one here.
       Given all of this, and the Supreme Court’s recent admonishment
    that “the word ‘willful,’ [is] a word the law typically does not associate
    with strict liability,” the standard to be applied is one of an “objectively
    reasonable basis” for believing the stay did not apply, which the City
    certainly had here.
       The City here had obtained a ruling from the Bankruptcy Court
    prior to this case holding that it was not violating the stay by main-
    taining possession of a vehicle after the case was filed. See In re Avila,
    566 B.R. 558 (Bankr. N.D. Ill. 2017). While subsequently other courts
    ruled against the City, those decisions were on appeal; meanwhile,
    while this case was pending, the City received another ruling in its fa-




                                         9
Case 18-08359   Doc 87    Filed 10/16/19 Entered 10/16/19 19:03:49     Desc Main
                           Document     Page 11 of 13




    vor, this time from the District Court. See City of Chicago v. Kennedy,
    2018 WL 2087453 (N.D. Ill., May 4, 2018). The City had, therefore, le-
    gal authority that it was acting within the confines of the law, it had a
    legally meritorious argument that it was not violating the stay, and it
    certainly was not acting in reckless or careless disregard for the stay.
    Beyond fitting within the standard announced in Taggart, this falls
    squarely within the reasoning of Matter of Sherk, 918 F.2d at 1178.
       Obviously, the Court of Appeals’ opinion in Fulton cleared up the
    ambiguities and disputes surrounding application of the stay exception
    in § 362(b)(3), upon which Avila was predicated. However, determin-
    ing the willfulness of the City’s conduct cannot be based on hindsight.
    At the time of the events underlying this matter, the issues were not
    resolved, and the City had authority to support its position.
       And if the unresolved legal issue were not enough, as noted above,
    the Debtor had filed a plan that provided for the City to retain its pos-
    sessory lien. Under those circumstances, it cannot be said that the
    City acted with “reckless disregard” of the stay.
       Accordingly, the City should not be found to have willfully violated
    the stay, and the Motion should be denied.




                                       10
Case 18-08359   Doc 87   Filed 10/16/19 Entered 10/16/19 19:03:49   Desc Main
                          Document     Page 12 of 13




                            C ONCLUSION

       For both of the foregoing reasons, the Debtor’s Motion should be
    denied.


    DATED: OCTOBER 16, 2019               RESPECTFULLY SUBMITTED,

                                          THE CITY OF CHICAGO

                                          Mark Flessner
                                          Corporation Counsel

                                          By: /s/ Charles A. King
                                          Assistant Corporation Counsel


    Charles A. King
    Assistant Corporation Counsel
    CITY OF CHICAGO, DEPARTMENT OF LAW
    Chicago City Hall
    121 N LaSalle St., Ste. 400
    Chicago, IL 60602
    Tel: (312) 742-0019
    Email: chuck.king@cityofchicago.org




                                     11
Case 18-08359   Doc 87    Filed 10/16/19 Entered 10/16/19 19:03:49      Desc Main
                           Document     Page 13 of 13




                          CERTIFICATE OF SERVICE


       I, Charles A. King, an attorney, hereby certify that on October 16,
    2019, I caused a copy of this Amended Response to be served via the
    court’s electronic noticing system for Registrants on those designated
    to receive such service as provided on the attached Service List.
                                                  /s/ David P. Holtkamp



                                 SERVICE LIST
    Registrants
    (Via CM/ECF)

       •   Thomas G Stahulak tom@getfiled.com
       •   Linda Taniguchi tom@getfiled.com
       •   Tom Vaughn ecf@tvch13.net, ecfchi@gmail.com
       •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
